DETAILED ACTION
This Office action is in response to the amendment filed on August 8, 2021.
Claims 17-25 are pending.
Claims 17-24 have been amended.
Claims 1-16 have been canceled.
Claim 25 has been added.
The objection to Claim 21 is withdrawn in view of Applicant’s amendments to the claim.
The 35 U.S.C. § 112(b) rejections of Claims 17-24 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 17-24 directed to non-statutory subject matter are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 17-24 directed to a judicial exception without significantly more are maintained in view of Applicant’s arguments and amendments to the claims and further explained hereinafter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claim 17 objected to because of the following informalities:
Claim 17 recites “a computer program quality.” It should read -- a computer program’s quality --.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 17 recites the limitations “identifying a computer program quality […]” and “monitoring degradation of an architecture of the computer program over time based on the decoupling level metric.” (Note that the limitations are not repeated in verbatim for the purpose of brevity.) These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “computer-implemented,” nothing in the claim precludes these steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “computer-implemented” language, “identifying a computer program quality […]” in the context of the claim encompasses a user making a mental identification. Similarly, “monitoring degradation of an architecture of the computer program over time based on the decoupling level metric” in the context of the claim encompass the user manually performing this step.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computer-implemented. The computer is recited at a high-level of generality (i.e., as a generic computer) such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 17, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 17. For instance, Claims 18-25 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 18-25 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 17 into patent-eligible subject matter.
Claims 17-25 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al., “Titan: A Toolset That Connects Software Architecture with Quality Analysis,” November 2014 (hereinafter “Xiao01”) (cited in the IDS submitted on 07/01/2019).

[Examiner’s Remarks: Note that the Applicant’s specification expressly states that “[a] program may calculate Decoupling Level, which is integrated into Titan. The DL algorithm may take the following two inputs: 1) A DSM file that contains the dependency relations among files. Currently Titan creates DSM files from XML files generated from source code by a commercial reverse-engineering tool called UnderstandTM. 2) A clustering file that contains the DRH clustering information of the files. Generating this file may use the DRH clustering function of Titan. Given these inputs, the tool may calculate the Decoupling Level of a software system” (page 32, paragraph [00206], emphasis added). Thus, the tool, Titan, as disclosed by Xiao01 is the same as the tool, Titan, disclosed in the Applicant’s specification and therefore, Xiao01’s Titan performs the same functionalities as the Applicant’s Titan. Also, since Xiao01 is a printed publication before the one-year grace period preceding the effective filing date of the claimed invention, Xiao01’s Titan is already in the public domain for more than a year preceding the effective filing date of the claimed invention.]

As per Claim 17, Xiao01 discloses:
A computer-implemented method for improving a computer program’s quality, the computer-implemented method comprising:
identifying a computer program quality corresponding to a measure of the computer program’s maintainability (page 766, “Figure 5 shows that this architecture root suffers from modularity violations. We hypothesize that the developers won't be able to reduce the maintenance cost on those files unless they treat them as a group and fix the structural problems [identifying a computer program quality corresponding to a measure of the computer program’s maintainability].”), wherein the computer program’s maintainability is measured using a decoupling level metric corresponding to how the computer program can be decoupled into independently replaceable modules (page 765, “Figure 6 shows the resulting Pipe, Filter, bnf.Node, and ast.Node are located in the top layer of the design rule hierarchy. The child classes of io.Pipe, OutputPipe and InputPipe, form the second layer design rules which further decouple the rest of the files into 6 mutually independent, meaningful modules [decoupled into independently replaceable modules] (emphasis added).”), wherein the decoupling level metric is computed based on at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains design rule hierarchy (DRH) clustering information for the modules (Figures 1 and 3; page 764, “Figure 1 depicts an overview of our 4 data processing components and 1 visualization component: TitanGUI. StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a history dsm, also in the form of a .dsm file, that records the co-change frequencies between files in a project.” and “Figure 3 is a snapshot of TitanGUI, showing 4 sections: a top toolbar, a control panel on the left, a tree view, and a DSM view. The toolbar on the top contains action menus for .dsm file manipulation (open, save, etc), clustering a DSM based on package structure or ArchDRH structure, splitting a DRSpace based on selected classes, or extracting a subsystem based on a module selected from the tree view panel.”; page 765, “When the “ArchDRH cluster" menu is selected, the tree view will reflect a DRH structure.”); and
monitoring degradation of an architecture of the computer program over time based on the decoupling level metric (page 764, “More interestingly, in our most recent study of 10 open source projects and 1 industrial project, we found that, during the evolution of a software project, the number of buggy roots needed to cover the majority of a bug space remains constant over time despite the drastic increase in the size of bug space [monitoring degradation of an architecture of the computer program over time based on the decoupling level metric]. In other words: buggy roots grow over time. This observation implies that these roots are the cores of bugginess that connect more and more buggy files. Thus developers need to fix the architectural problems in the buggy roots to avoid the growth of bugginess.”).

As per Claim 18, the rejection of Claim 17 is incorporated; and Xiao01 further discloses:
wherein improved maintainability corresponds with a higher number of the independently replaceable modules than a number of the independently replaceable modules absent the improved maintainability (page 765, “Figure 6 shows the resulting DSM view of TitanGUI. In this DRSpace, the base classes of Pipe, Filter, bnf.Node, and ast.Node are located in the top layer of the design rule hierarchy. The child classes of io.Pipe, OutputPipe and InputPipe, form the second layer design rules which further decouple the rest of the files into 6 mutually independent, meaningful modules.”).

As per Claim 20, the rejection of Claim 17 is incorporated; and Xiao01 further discloses:
wherein the decoupling level metric corresponding to how the computer program can be decoupled into the independently replaceable modules is defined as a decoupling level and the independently replaceable modules are separated into layers, and wherein the decoupling level is a sum of all decoupling levels of the layers (page 763, “In a DRH-clustered DSM, design rules are arranged in the top layers followed by decoupled, mutually-independent, modules.”; page 765, “Figure 6 shows the resulting DSM view of TitanGUI. In this DRSpace, the base classes of Pipe, Filter, bnf.Node, and ast.Node are located in the top layer of the design rule hierarchy. The child classes of io.Pipe, OutputPipe and InputPipe, form the second layer design rules which further decouple the rest of the files into 6 mutually independent, meaningful modules.”).

As per Claim 21, the rejection of Claim 17 is incorporated; and Xiao01 further discloses:
wherein the dependency file is a design structure matrix DSM file (page 764, “StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a history dsm, also in the form of a .dsm file, that records the co-change frequencies between files in a project.”).

As per Claim 22, the rejection of Claim 17 is incorporated; and Xiao01 further discloses:
wherein the dependency file is generated from a computer program source code (page 764, “StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a history dsm, also in the form of a .dsm file, that records the co-change frequencies between files in a project.”).

As per Claim 23, the rejection of Claim 22 is incorporated; and Xiao01 further discloses:
wherein the computer program source code is reverse engineered (page 764, “StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a history dsm, also in the form of a .dsm file, that records the co-change frequencies between files in a project.”).

As per Claim 24, the rejection of Claim 17 is incorporated; and Xiao01 further discloses:
wherein the decoupling level metric for the computer program comprises a sum of decoupling level metrics for layers within the computer program (page 763, “In a DRH-clustered DSM, design rules are arranged in the top layers followed by decoupled, mutually-independent, modules.”; page 765, “Figure 6 shows the resulting DSM view of TitanGUI. In this Pipe, Filter, bnf.Node, and ast.Node are located in the top layer of the design rule hierarchy. The child classes of io.Pipe, OutputPipe and InputPipe, form the second layer design rules which further decouple the rest of the files into 6 mutually independent, meaningful modules.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao01 in view of Xiao et al., “Design Rule Spaces: A New Form of Architecture Insight,” May – June 2014 (hereinafter “Xiao02”) (cited in the IDS submitted on 07/01/2019).

As per Claim 19, the rejection of Claim 17 is incorporated; and Xiao01 does not explicitly disclose:
wherein improved maintainability corresponds with a smaller file size of the independently replaceable modules than a file size of the independently replaceable modules absent the improved maintainability.
However, Xiao02 discloses:
wherein improved maintainability corresponds with a smaller file size of independently replaceable modules than a file size of the independently replaceable modules absent the improved maintainability (page 972, “Similar to our prior work, we generated history DSMs using revision and issue tracking histories. Using Hadoop as an example, we investigated its SVN repository to extract transactions. In Table 1, we present data regarding the number of files (#Files), releases (#Rel.), transactions (#Trans.), and issues (#Issues) we studied. We removed commits with only one file or more than 30 files, because they either do not contribute to evolution coupling or they introduce substantial “noise” in the data, such as bulk changes to files to update license information.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xiao02 into the teaching of Xiao01 to include “wherein improved maintainability corresponds with a smaller file size of the independently replaceable modules than a file size of the independently replaceable modules absent the improved maintainability.” The modification would be obvious because one of ordinary skill in the art would be motivated to visualize which error-prone files belong to which design rule spaces, but also to visualize the structural problems that give insight into why these files are error prone (Xiao02, page 967).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao01 in view of Schwanke et al., “Measuring Architecture Quality by Structure Plus History Analysis,” 2013 (hereinafter “Schwanke”) (cited in the IDS submitted on 07/01/2019).

As per Claim 25, the rejection of Claim 17 is incorporated; and Xiao01 does not explicitly disclose:
measuring maintainability of a plurality of different computer programs;
comparing maintainability of the plurality of different computer programs; and
determining a health status of a specific computer program among the plurality of different computer programs based on a result of the comparison.
However, Schwanke discloses:
measuring maintainability of a plurality of different computer programs (page 895, “To assure ourselves of the quality and relevance of the data, we used several exploratory data analysis techniques, including histogram inspection, scatter-plotting relationships, and comparing two sets of the same kind of data from different time intervals. The data we used spanned two development cycles of the subject system, release 1 (R1) and release 2 (R2).”);
comparing maintainability of the plurality of different computer programs (pages 895 and 896, “3) Comparing Release 1 with Release2. We compared R1 and R2 values of all six single-file measures (see Table 2), and found that the R1 structure measures each had a strong correlation (greater than 0.90) with the same measurement in R2, confirming that structure changes slowly. For history measures, the same-measure correlations between R1 and R2 were not as strong, but still evident, ranging from .48 to .66. These correlations give us some confidence that each measure can at least predict future values of itself.”); and
determining a health status of a specific computer program among the plurality of different computer programs based on a result of the comparison (pages 895 and 896, “3) Comparing Release 1 with Release2. We compared R1 and R2 values of all six single-file measures (see Table 2), and found that the R1 structure measures each had a strong correlation (greater than 0.90) with the same measurement in R2, confirming that structure changes slowly. For history measures, the same-measure correlations between R1 and R2 were not as strong, but  These correlations give us some confidence that each measure can at least predict future values of itself.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schwanke into the teaching of Xiao01 to include “measuring maintainability of a plurality of different computer programs; comparing maintainability of the plurality of different computer programs; and determining a health status of a specific computer program among the plurality of different computer programs based on a result of the comparison.” The modification would be obvious because one of ordinary skill in the art would be motivated to identify sets of files that often change together without being structurally close together, investigating whether architecture issues were among the root causes (Schwanke, page 891).

Response to Arguments
Applicant’s arguments filed on August 8, 2021 have been fully considered, but they are not persuasive.

In the Remarks, Applicant argues:
For example, amended independent claim 17 is directed to a computer-implemented method for improvement in computer program’s quality, the computer-implemented method including identifying a computer program quality corresponding to a measure of the computer program’s maintainability, which is measured using a decoupling level metric corresponding to how the computer program can be decoupled into independently replaceable modules, and monitoring degradation of an architecture of the computer program over time based on the See Applicant’s as-filed specification paragraphs [0011] and [00185].
As indicated above, amended independent claim 17 is directed to particular solution(s) to the above-mentioned problem(s), and therefore amended independent claim 17 is not directed to an abstract idea.
(See Remarks – page 7, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that amended independent Claim 17 is not directed to an abstract idea, the Examiner respectfully submits that, as acknowledged by the Applicant, the steps of amended independent Claim 17 enable a developer to judge maintainability of a computer program. A judgement is clearly a concept that can be performed in the human mind alone or with the aid of pen and paper.
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-25 are proper and therefore, maintained.

In the Remarks, Applicant argues:
The Applicant submits that amended independent claim 17 recites additional element, “monitoring degradation of an architecture of the computer program over time based on the decoupling level metric.”
See, e.g., Applicant’s as-filed specification, paragraphs [0009], [0037], [0038], [00184], [00185], [00210], and [00240]. Thus, the claims are directed towards improvement in a computer program’s quality. In particular, the implementation of the claim leads to improvement in a computer program’s quality resulting in the improvement in the functionality of the computer. Further, the Applicant submits that a process of monitoring architectural degradation of the computer program over time cannot be performed by a human mind without an aid of a device or a processor.
In view of the foregoing remarks, the Applicant submits that amended independent claim 17 integrates the purported judicial exception into a practical application under Prong Two of Step 2A analysis.
(See Remarks – page 8, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, with respect to the Applicant’s assertion that the implementation of the claim leads to improvement in a computer program’s quality resulting in the improvement in the functionality of the computer, the Examiner respectfully submits that, while the Examiner acknowledges that the implementation of the claim leads to improvement in a computer program’s quality, however, such implementation does not result in the improvement in the 
Second, with respect to the Applicant’s assertion that a process of monitoring architectural degradation of the computer program over time cannot be performed by a human mind without an aid of a device or a processor, the Examiner respectfully submits that a developer can manually monitor any changes to the computer program using the decoupling level metric. Furthermore, the Applicant’s specification expressly states that “[t]he inventors manually inspected the evolution of these debts, and illustrate how architectural flaws evolve into debts over time below” (page 25, paragraph [00173], emphasis added). Thus, as acknowledged by the Applicant, a process of monitoring architectural degradation of the computer program over time can be performed in the human mind alone or with the aid of pen and paper.
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-25 are proper and therefore, maintained.

In the Remarks, Applicant argues:
The Applicant submits that amended independent claim 17 amounts to “significantly more” than an abstract idea, in that, amended independent claim 17 recites additional elements, e.g., “identifying a computer program quality corresponding to a measure of the computer program’s maintainability, wherein the computer program ’s maintainability is measured using a decoupling level metric corresponding to how the computer program can be decoupled into independently replaceable modules …; and monitoring degradation of an architecture of the computer program over time based on the decoupling level metric,” which when considered in combination, amounts to significantly more than a judicial exception (emphasis added).
The above-indicated additional claim element enables the developer to measure how well the computer program can be decoupled into small and independently replaceable modules. Each independently replaceable module implies that bugs can be fixed locally i.e., changing the independently replaceable module with a better version will not cause any ripple effect on other modules of the computer program. In particular, more the number of independently replaceable modules present in the computer program, more developers can contribute independently and in parallel to improve the quality and value of the computer program. Accordingly, the decoupling level metric is indicative of successful refactoring or improvement that can be undertaken in the computer program over time to improve the quality of computer program. Thereby, the decoupling level metric manifests a design to determine improvement in computer program’s quality or degradation in an architecture of the computer program over time. Hence, based on the decoupling level metric, degradation of architecture of the computer program can be monitored so that suitable measures can be taken by the developer at correct time to avoid degradation of the computer program. See, e.g., Applicant’s as-filed specification, paragraphs [00181], [00182], [00200], and [00210].
As indicated above, amended independent claim 17 is directed to particular solution(s) to the above-mentioned problem(s), and therefore amended independent claim 17 is not directed to an abstract idea.
(See Remarks – page 9 to page 10, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that amended independent Claim 17 amounts to “significantly more” than an abstract idea, in that, amended independent Claim 17 recites additional elements, the Examiner respectfully submits that, as pointed out in the 35 U.S.C. § 101 rejections of the claims hereinabove, both the “identifying (including measuring a decoupling level metric)” and “monitoring” steps of amended independent Claim 17 are evaluated under Step 2A: Prong One, which fall within the mental process grouping of abstract ideas. Only the generic “computer” in “computer-implemented” is identified as an additional element recited in amended independent Claim 17 and the generic “computer” is determined to not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-25 are proper and therefore, maintained.

In the Remarks, Applicant argues:
Further, Xiao, in general, describes “… toolset to capture hundreds of buggy files into just a few architecturally related groups, and to reveal architecture issues that contribute to the error-proneness and change-proneness of these groups.” See Xiao, Abstract; and Figs. 1 and 3. However, Xiao fails to teach or suggest “monitoring degradation of an architecture of the computer program over time based on the decoupling level metric,” as recited in amended independent claim 17 (emphasis added).
(See Remarks – page 12, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that Xiao01 fails to teach or suggest “monitoring degradation of an architecture of the computer program over time based on the decoupling level metric” as recited in amended independent Claim 17, the Examiner respectfully submits that Xiao01 discloses “monitoring degradation of an architecture of the computer program over time based on the decoupling level metric” (page 764, “More interestingly, in our most recent study of 10 open source projects and 1 industrial project, we found that, during the evolution of a software project, the number of buggy roots needed to cover the majority of a bug space remains constant over time despite the drastic increase in the size of bug space [monitoring degradation of an architecture of the computer program over time based on the decoupling level metric]. In other words: buggy roots grow over time. This observation implies that these roots are the cores of bugginess that connect more and more buggy files. Thus developers need to fix the architectural problems in the buggy roots to avoid the growth of bugginess.”).
Therefore, for at least the reason set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 17 is proper.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191